Citation Nr: 0906554	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder and, if so, whether the claim should be granted.  

2.  Entitlement to service connection for headaches.  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In July 2007, the veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at Lincoln, 
Nebraska.  A transcript of that proceeding is of record.  
Thereafter, additional evidence was received in November 
2007.  


FINDINGS OF FACT

1.  In May 2004 the RO denied service connection for a 
respiratory disorder.  Although notified of that denial the 
veteran did not appeal this action.  

2.  Additional evidence received since the unappealed rating 
action of May 2004, taken together with evidence previously 
on file, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
respiratory disorder. 

3.  Upon de novo review, chronic bronchitis was incurred in 
active service.  

4.  In April 1976 the RO denied service connection for 
headaches.  Although notified of that denial the veteran did 
not appeal this action.

5. Additional evidence received since the unappealed rating 
action of April 1976, taken together with evidence previously 
on file, relates to an unestablished fact necessary to 
substantiate the claim of service connection for headaches. 

6. The veteran's current headaches had their onset during 
active service.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of May 2004 which denied 
service connection for a respiratory disorder, and of which 
the veteran was notified, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2008).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for a respiratory disorder has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  Chronic bronchitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

4.  The unappealed rating action of April 1976 which denied 
service connection for headaches, and of which the veteran 
was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(a) (2008).  

5.  New and material evidence sufficient to reopen the claim 
of service connection for headaches has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

6.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in June 2005.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

The VCAA letter, while informing the veteran to submit new 
and material evidence since t he May 2004 denial of service 
connection for a respiratory condition did not inform the 
veteran of the grounds of that prior denial.  Also, it did 
not inform the veteran of that new and material evidence was 
needed to reopen the claim for service connection for 
headaches or the reason for the prior denial in 1976.  
However, because here the applications to reopen are being 
granted and the benefits sought, i.e., service connection is 
being granted on de novo review, this did not constitute 
harmful error.  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  

Also, in reaching this determination the Board notes that the 
veteran is capably represented by an attorney who is 
experienced and well-versed in veterans' law and that the 
attorney has not requested that there be any additional 
procedural or evidentiary development.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

Here, the RO has obtained the veteran's service treatment 
records.  It is alleged that service treatment records 
pertaining to inservice treatment for a respiratory disorder 
are missing.  However, the Board makes not comment on whether 
such records are actually missing since the claim for service 
connection for a respiratory is being allowed based on the 
evidence of record.  

The veteran was afforded the opportunity to testify at a 
personal hearing before the undersigned Veterans Law Judge in 
July 2007.  The RO has obtained the veteran's VA treatment 
records.  As to the application to reopen the prior denial of 
service connection for a respiratory disorder, under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, VA conducted the 
necessary medical inquiry in an effort to substantiate both 
of the claims for service connection.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation, the Board concludes 
that there has been full VCAA compliance.  

II. General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  A 
showing of inservice chronic disease requires evidence of (1) 
a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

However, not every manifestation of a cough, in service will 
permit service connection for pulmonary disease first shown 
as a clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

III. Claim to Reopen: Respiratory Disorder

The RO denied service connection for a respiratory disorder 
in a May 2004 rating decision.  The veteran was notified of 
that decision by RO letter dated that same month but he did 
not appeal that decision.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2008) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The application to reopen the claim for service connection 
for a respiratory disorder was received in June 2005. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

IV. Background

The service treatment records show that in October 1973 the 
veteran had an upper respiratory infection with, in part, 
coughing and headaches.  In March 1974 he had another upper 
respiratory infection, with coughing.  

In May 1975 the veteran was evaluated for left-sided 
headaches which might affect his vision in the left eye.  He 
had a pre-headache sensation of tiredness.  In June 1975 it 
was noted that a prior eye examination had been negative.  He 
complained of severe bi-temporal headaches associated with 
visual blurring.  An examination of his eyes was unremarkable 
and skull X-rays were normal.  An ophthalmology evaluation in 
June 1975 noted that an examination in July 1974 had found no 
explanation for the veteran's headaches.  The current eye 
examination, in June 1975, was normal.  Because of his 
headache, visual field testing was done and showed a partial 
left superior hemianopia which was surprisingly congruous.  
Except for the congruity defect, the examiner did not 
attribute any significance to it and noted that it might 
represent a simple tracking error on the autoplot machine.  
The only recommendation was for a follow-up of visual field 
testing in 3 months.  If the remainder of the veteran's 
neurological examination was normal, the examiner felt that 
the visual field findings were unrelated to the headaches.  

The veteran was notified by RO letter in April 1976 of a 
rating decision that month denying service connection for 
headache and breathing abnormality on the basis that those 
disabilities were not shown.  He did not appeal that 
decision.  

The veteran underwent VA hospitalization in August and 
September 1993 for chest pain.  It was noted that he had had 
a seizure disorder when he was 21 year old.  Since then he 
had taken medication and it was now under control.  He had 
had hypertension for 10 years.  A chest X-ray was normal.  He 
complained of occasional coughing and production of sputum.  

On VA psychiatric examination in November 1993 the veteran 
reported having had pneumonia during service.  He complained 
of depression which he described as having continued 
headaches.  He reported having taken medication for seizures 
since 1988.  

During VA hospitalization in March 1982 a chest X-ray 
revealed some sort of infiltrate in the right costophrenic 
angle consistent with pneumonia or heart failure, or both, or 
perhaps old scarring.  

The veteran underwent VA hospitalization in January and 
February 1988 following a suicide attempt.  The discharge 
diagnoses were dysthymia, organic personality disorder, 
alcohol dependence in remission, complex partial seizure 
disorder, and headaches of undetermined etiology.  

On VA general medical examination in November 1993 the 
veteran reported having had a head injury prior to service 
without sequelae.  He was diagnosed with grand mal epilepsy 
in 1976 but after taking medication did not have another 
seizure until a year later.  

VA outpatient treatment records show that in October 2002 the 
veteran was noted to have a herniated nucleus pulposus at C5-
6 and that a discectomy and fusion at that site was done in 
November 2002.  Tobacco abuse was noted in April 2003.  In 
July 2003 the diagnoses included chronic obstructive 
pulmonary disease.  In October 2003 it was noted that 
coronary artery bypass grafting had been done in November 
2001.  

On VA audiology examination in November 2003 the veteran 
complained of intermittent dizziness which he primarily 
associated with his blood pressure.  He took medication for 
hypertension.  

On VA examination in May 2004 to evaluate the veteran's 
seizure disorder he reported that this disorder had been 
found in 1976 but that he believed that his lip smacking and 
crossing his fingers were signs of a seizure disorder 
beginning around 1975.  The examiner noted that none of this 
was documented in the record.  The examiner noted that the 
service treatment records were negative for a seizure 
disorder but did reflect some eye problems and headaches.  
The earliest contemporary evidence the examiner could find in 
the claim files of a seizure disorder was in the early 1980s.  
The veteran had not had any seizures for some time, with his 
last being in November 2002.  After a physical examination 
the diagnosis was a seizure disorder.  The examiner noted 
that the veteran claimed that he had had pneumonia during 
service with long-term high grade fever which caused his 
current seizure disorder.  After a review of the claim files, 
the examiner found no evidence of a seizure disorder or 
pneumonia during service.  In 1975 the veteran had had an 
upper respiratory syndrome for which he was seen on 2 or 3 
occasions but there was no mention of any pneumonia or high-
grade fevers.  Thus, it did not appear that his seizure 
disorder was due to an upper respiratory infection noted in 
the service treatment records since there was no indication 
that he was hospitalized for an extensive amount of time for 
pneumonia, for 3 weeks in 1973 with a fever of 103 degrees 
for 2 to 3 days as he claimed.  

On VA pulmonary examination in May 2004 it was noted that the 
veteran had had an upper respiratory syndrome during service 
in 1975 but the service treatment records did not show that 
he had been hospitalized for 3 weeks, with a high temperature 
lasting for 2 to 3 days.  The veteran believed that this 
hospitalization had been due to carbon monoxide exposure from 
jet engines.  He had smoked 1 1/2 packs of cigarettes daily for 
at least 20 years.  The examiner noted that a VA pulmonary 
clinic notation in October 2003 reflected a diagnosis of 
"smoker with some chronic cough and mild obstructive lung 
disease."  The veteran now coughed daily, with only some 
sputum production.  He had dyspnea on exertion with strenuous 
activity.  After a physical examination, the diagnoses were 
obstructive lung disease and tobacco abuse.  The examiner 
noted that the veteran claimed that his lung disease was due 
to carbon monoxide exposure from jet engines but that there 
was no evidence of this in the service treatment records.  
The examiner stated that it did not appear that the veteran's 
lung disease was due to carbon monoxide exposure.  While he 
appeared to have been so exposed for a long period of time, 
at this time he did not appear to have any lung disease that 
would be suggestive of this.  He appeared to have chronic 
obstructive pulmonary disease and this would most likely be 
due to a very long-term history of smoking.  Thus, it did not 
appear to be likely that his current respiratory condition 
was due to carbon monoxide exposure.  

The evidence received since the May 2004 denial of reopening 
of the claim for service connection for a respiratory 
condition includes the following.  

In January 2004 a VA physician stated that he had reviewed 
the veteran's military medical records which showed that he 
was repeatedly treated for upper respiratory infections.  
There was also documentation that the veteran's chronic 
headaches began during service.  

On VA neurology examination in July 2005 the veteran's claim 
files were reviewed.  After a review of the records and a 
physical examination it was opined that it was less likely as 
not that the veteran's present headaches were caused by or 
were the result of his headaches during military service.  It 
was noted that the service treatment records documented only 
two episodes of headaches, in 1974 and 1975.  His history was 
not consistent with a chronic, recurrent type of headache 
condition such as a migraine.  There was nothing to suggest 
that the inservice headaches were more than typical 
intermittent stress/tension headaches.  

The VA physician that submitted the January 2004 statement 
reported in another statement received in August 2006 that 
the veteran's history suggested that he had been having 
intermittent vascular headaches since he was in the military 
service.  His clinic visit of July 13, 2006, outlined much of 
his history and need for on-going treatment.  As to his 
history of upper respiratory infections during service, he 
had now been on long-term treatment with inhalers for control 
of wheezing.  This medical condition was often described as 
"chronic bronchitis."  

The July 13, 2006, VA outpatient treatment record notes that 
the veteran complained of a recent worsening of chronic 
severe headaches which he had had, off and on, for years.  
These had started during service.  

The same VA physician reported in a statement received in 
November 2006 that he had reviewed the veteran's service 
treatment records which documented the veteran's on-going 
problems with severe headaches which affected his vision 
during service.  In addition, he was seen for recurrent upper 
respiratory infections.  

In December 2006 medical opinions were requested in 
connection with the veteran's claims for service connection 
for headache and a respiratory disorder.  The examiner 
reviewed the claim files and all documentation in the 
"CPRS" system, including the letters provided by the VA 
physician (as reported above).  It was opined that it did not 
appear that any service related respiratory issue caused the 
veteran's current respiratory condition.  Some inservice 
upper respiratory infections were noted but upper respiratory 
infections do not cause chronic obstructive pulmonary 
disease.  The veteran had been a long-term smoker and the 
most common cause of chronic obstructive pulmonary disease 
was history of smoking.  In 1993 there was documentation 
during an examination that the veteran smoked 2 packs of 
cigarettes daily for many years.  Thus, the most likely cause 
of the veteran's breathing disorder was his smoking and it 
was this which led to his chronic obstructive pulmonary 
disease.  He might have chronic bronchitis, according to a VA 
physician, if he met the criteria for this from a clinical 
standpoint and it was noted that he used inhalers.  It was 
again noted that occasional upper respiratory infections did 
not cause chronic obstructive pulmonary disease.  Therefore, 
there appeared to be no relationship between the veteran's 
inservice upper respiratory infections and his presently 
claimed respiratory condition.  

As to headaches, it was noted that the veteran had complained 
during service of ocular type headache, for which had 
underwent ophthalmology evaluations.  However, the record was 
silent until 1993, when there was an isolated mention of a 
headache amidst numerous medical records and the next entry 
was in 1996 concerning a "stress" headache.  Thus, there 
was a large period of time between his service discharge in 
1975 and the 1993 timeframe, without documentation of 
headaches in the interim.  Also, as to the physician's 
statement, it could not be determined how "chronic vascular 
headaches" began during service and had continued despite a 
lack of documentation.  Thus, it was agreed with the prior 
examiner that the current headaches were less likely related 
to the in-service headaches.  

In another statement, in February 2007, the VA physician that 
submitted prior statements reported that the medical records 
were not silent for headaches until 1993 or 1996.  Rather, 
the veteran had begun receiving VA care in the 1980s and his 
records from that period repeatedly documented problems with 
headaches.  This included documentation in August 1986, 
January 1988, August 1987, and February 1988, a discharge 
summary of February 1988, and skull X-rays in February 1988.  
In summary, the veteran's service treatment records 
documented these headaches and the VA records also documented 
his headaches as an on-going problem.  Thus, it was as likely 
as not that he suffered from on-going headaches that began 
during service.  As to a respiratory condition, VA records 
revealed repeated episodes of the veteran's having required 
respiratory treatment.  There was evidence of lung disease 
and recurrent upper respiratory infections when he came to 
the VA in the 1980s, including an X-ray in March 1982 and a 
history and physical dated in August 1986.  And, the 
condition had persisted and required medical treatment in 
recent years.  It therefore appeared as likely as not that 
the veteran's chronic bronchitis and related recurrent upper 
respiratory infections began during service.  It was agreed 
that the veteran's smoking was a contributing factor to this 
condition but it was pointed out that may patients who had 
smoked were granted service connection for such conditions as 
lung disease.  

At the July 2007 travel Board hearing the veteran's attorney 
stated that the veteran's service treatment records did not 
contain all of the veteran's records of treatment for a 
respiratory condition and it was believed that these records 
were lost.  Page 2 of that transcript.  The veteran testified 
that he had received treatment for headaches and his eyes 
between 1975 and 1993 at different places from a private 
physician.  Page 5.  His headaches were now worse than when 
he had been in the military.  Page 7.  When he had been 
hospitalized by VA in 1982 he had reported having had 
pneumonia and after chest X-rays were then taken he was told 
by a radiologist that his pulmonary condition was consistent 
with bronchial scarring.  

In a report of September 2007 Dr. Fielder stated that the 
veteran was evaluated for the cause of his dyspnea.  His 
smoking history was noted.  He complained of headaches.  
After a physical examination and pulmonary function tests, 
the impressions included dyspnea on exertion, likely 
secondary to cardiac cause, coronary artery disease, 
congestive heart failure, a history of a seizure disorder, 
and on-going tobacco abuse.  It was felt that the major 
defect on pulmonary function testing was mild restrictive 
lung disease.  


V. Respiratory Disorder

The evidence on file at the time of the May 2004 denial 
contained only one medical opinion as to the etiology of the 
veteran's current respiratory disability and that opinion was 
negative, stating that the veteran's chronic obstructive 
pulmonary disease was due to smoking.  

The additional evidence from a VA physician attributes the 
veteran's current chronic bronchitis to the inservice 
episodes of upper respiratory infections.  This alone is 
favorable and tends to establish the element that was missing 
at the time of the May 2004 denial, i.e., evidence of a nexus 
between the inservice upper respiratory infections and 
current respiratory disability.  

Moreover, the Board notes that in Falzone v. Brown, 8 Vet. 
App. 398, 404 (1995) it was held that in the reopening 
context when an examination has been provided to determine 
the nature and severity of the claimed condition, the 
examination would not have been necessary unless the claim 
was to be adjudicated on the merits.  Thus, in rendering such 
assistance (i.e., obtaining a VA examination before 
reopening) "the Board performed a "de facto reopening" of 
the claim.  Falzone, at 404.  

Accordingly, the Board finds that the additional evidence is 
both new and material and warrants reopening of the claim.  

In determining whether a previously denied claim should be 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
However, in the following adjudication on a de novo basis, 
the doctrine of the favorable resolution of doubt is 
applicable.  

On de novo adjudication the Board observes that there are 
conflicting medical opinions.  Generally see Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).   The December 2006 
medical opinion, as with the opinion in May 2004, it was 
found that the veteran's chronic obstructive pulmonary 
disease was due to smoking tobacco products.  

The Board notes that for claims received after June 1998 (in 
this case the application to reopen the claim for service 
connection for chronic obstructive pulmonary disease was 
received after 1998), a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2000) and 
38 C.F.R. § 3.300 (2008).  

However, the opinions of a VA physician address not merely 
the etiology of the veteran's chronic obstructive pulmonary 
disease but the etiology of his chronic bronchitis.  The 
opinion of that VA physician is favorable and specifically 
addressed the matter of, and in the Board's opinion 
establishes the existence of, continuity of symptomatology 
which the 2006 opinion had addressed in the context of the 
etiology of the veteran's chronic obstructive pulmonary 
disease.  

In sum, the 2006 medical opinion establishes that the 
veteran's current chronic obstructive pulmonary disease is 
due to the veteran's smoking of cigarettes.  However, it does 
not refute the medical opinion of the VA physician that the 
veteran's current chronic bronchitis is due to and the result 
of the veteran's inservice upper respiratory infections.  

Accordingly, upon de novo review, service connection for 
chronic bronchitis is warranted.  

VI. Tension Headaches

The only evidence on file at the time of the 1976 denial of 
service connection for headaches were the service treatment 
records.  The claim was denied because headaches were not 
currently shown.  

The additional evidence from a VA physician attributes the 
veteran's current headaches to his military service.  This 
alone is favorable and tends to establish the element that 
was missing at the time of the 1976 denial, i.e., evidence of 
current disability and a nexus between the two.  

Again, the Board notes that in the reopening context when an 
examination has been provided to determine the nature and 
severity of the claimed condition, the examination would not 
have been necessary unless the claim was to be adjudicated on 
the merits.  Thus, in rendering such assistance (i.e., 
obtaining a VA examination before reopening) "the Board 
performed a "de facto reopening" of the claim.  Falzone v. 
Brown, 8 Vet. App. 398, 404 (1995).  

Accordingly, the Board finds that the additional evidence is 
both new and material and warrants reopening of the claim for 
service connection for headaches.  

In determining whether a previously denied claim should be 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
However, in the following adjudication on a de novo basis, 
the doctrine of the favorable resolution of doubt is 
applicable.  

Here again there are conflicting medical opinions.  The crux 
of the negative 2006 VA medical opinion was that there was 
insufficient evidence of continuity of symptomatology to 
conclude that the inservice episodes of headaches were 
etiologically related to the veteran's current headaches.  
However, this very matter was specifically addressed by the 
VA physician that submitted the subsequent statement in 
February 2007.  In that statement the veteran's past history 
of VA treatment and headaches was recounted and evidence 
supporting continuity of symptomatology.  That VA physician, 
addressing the negative opinion in 2006, once again concluded 
that the veteran had on-going headaches that began during 
service.  

Accordingly, with the favorable resolution of doubt, service 
connection for headaches is warranted.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a respiratory disorder is reopened and 
on the determination of the merits, service connection for 
chronic bronchitis is granted.  

As new and material evidence has been presented, the claim of 
service connection for headaches is reopened and on the 
determination of the merits, service connection for headaches 
is granted. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


